Citation Nr: 1640907	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance.

2.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims must be remanded for VA examinations and readjudication.

The Veteran has claimed that his service-connected conditions have worsened since his most recent VA examinations which were conducted in December 2010.  The new medical evidence he provided in August 2016 provides some support for his contention.  The Veteran is entitled to remand for updated examinations.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The claims file also indicates that there are or may be outstanding private treatment records.  First, a September 2010 Medical Statement for Consideration of Aid and Attendance was completed by a private provider whose treatment records, if any, have not been associated with the claims file.  Second, a July 2016 letter from a private provider submitted in support of the Veteran's claim contains medical diagnoses and other indications that the provider may have relevant treatment records.  As the records of these private providers may be relevant to the issues on appeal and the VA has a duty to make reasonable efforts to assist the Veteran in obtaining these records, upon remand the AOJ should attempt to obtain them.  See 38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to authorize the release of medical records from the provider who completed the September 2010 Medical Statement for Consideration of Aid and Attendance (Olga I. Cruz Resto, M.D.) and the provider who authored the July 2016 letter containing medical opinions in support of the Veteran's claim (Carlos E. Mora Quesada, M.D.), then make reasonable efforts to obtain those records.  If negative responses are received, inform the Veteran and give him an opportunity to obtain and submit these records.

2.  After conducting any additional development deemed necessary, schedule VA examination(s) to evaluate the current severity of each of the Veteran's service-connected conditions.  The examiner(s) should specifically comment on whether the conditions cause the Veteran to be housebound or in need of aid and attendance.

3.  Thereafter, readjudicate the claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case on that issue.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





